Exhibit 10.2

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 22, 1995 as
amended and restated as of November 17, 2006 (this “Agreement”), is made between
NATIONAL SEMICONDUCTOR CORPORATION a Delaware corporation (the “Company”) and
BANK OF AMERICA, N.A. successor by merger to Bank of America National Trust and
Savings Association (the “Bank”).

 

WHEREAS, the Company and the Bank entered into that certain Credit Agreement
dated as of August 22, 1995, as amended by the Waiver and First Amendment to
Credit Agreement dated on or about December 12, 1995, as amended by the Second
Amendment to Credit Agreement dated as of July 3, 1996, as amended by the Third
Amendment to Credit Agreement dated as of September 30, 1996, as amended by the
Fourth Amendment to Credit Agreement dated as of December 19, 1997, as amended
and restated by that certain Amended and Restated Credit Agreement dated as of
August 25, 1998, and as amended by the First Amendment to (the Amended and
Restated) Credit Agreement dated as of August 25, 2001 and as further amended
and restated as of August 25, 2004 (collectively, the “Credit Agreement” as so
amended, restated or modified as of the date hereof, the “Existing Agreement”).

 

WHEREAS, the Company and the Bank wish to extend the Termination Date of the
Existing Agreement and to amend and restate the Existing Agreement;

 

NOW THEREFORE, the Company and the Bank agree to amend and restate the Existing
Agreement as set forth in this Agreement, which completely amends, restates, and
replaces the Existing Agreement, all upon the terms and provisions and subject
to the conditions hereinafter set forth.  In consideration of the mutual
agreements, provisions and covenants contained herein, the parties agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

 

1.01         Certain Defined Terms.  Capitalized terms used in and not defined
in this Agreement shall have the respective meanings ascribed in the
Multicurrency Credit Agreement.  In addition to the terms defined elsewhere in
this Agreement, the following terms have the following meanings:

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, (c) the power to elect,
appoint, or cause the election or appointment of at least a majority of the
members of the board of directors or similar governing body of such Person, or
(d) a merger or consolidation or any other combination with another Person
(other than a Person that is a Subsidiary) provided that the Company or its
Subsidiary is the surviving entity.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under Control with the Person specified.

 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel, provided that “Attorney
Costs” shall mean and include all fees and disbursements of any law firm or
other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel if incurred by the Bank in connection with the
enforcement or protection of its rights under this Agreement or any other Loan
Document.

 

“Bank’s Payment Office” means the Bank’s office at 1850 Gateway Boulevard,
Fourth Floor, Concord, California, or such other office of the Bank as the Bank
may from time to time specify.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or San Francisco, California are
authorized or required by law to close and, if the applicable Business Day
relates to any Loan, means such a day on which dealings are carried on in the
applicable offshore Yen interbank market.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
an employee benefit plan or related trust of the Company or of the Company and
any Subsidiaries, of shares representing 50% or more of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) individuals constituting the Company’s board of directors on the Closing
Date (as defined therein) of the Multicurrency Credit Agreement, nor (ii) any
subsequent director whose election by the board of directors or nomination for
election by the Company’s stockholders was not approved by a vote of at least
two-thirds of the directors then in office, which directors either were
directors on the Closing Date (as defined therein) of the Multicurrency Credit
Agreement or whose election or nomination for election was previously so
approved.

 

“Closing Date” means the date on which all conditions precedent to the initial
extension of credit under the Existing Agreement were satisfied or waived.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” has the meaning specified in Section 2.01.

 

2

--------------------------------------------------------------------------------


 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Dollars”, “dollars” or “$” means lawful money of the United States of America.

 

“Eligible Assignee” shall have the meaning provided in Section 9.10(f).

 

The “Equivalent Amount” of any currency in relation to another currency shall be
calculated at the spot rate for the purchase of the first currency with the
second currency as quoted by the Bank at approximately 8:00 a.m. in San
Francisco, California on the date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than
any such event for which the 30-day notice requirement under ERISA has been
waived in regulations issued by the PBGC); (b) the existence with respect to any
Plan of an “accumulated funding deficiency” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

3

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events or circumstances specified in
Section 8.01.

 

“Existing Agreement” has the meaning specified in the first Whereas clause of
this Agreement.

 

“Further Taxes” means any and all present or future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges (including,
without limitation, net income taxes and franchise taxes), and all liabilities
with respect thereto, imposed by any jurisdiction on account of amounts payable
or paid pursuant to Section 3.01.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding deferred compensation obligations owed
to current and former directors, officers and employees), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable, measured in accordance with GAAP, incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all capital
lease obligations of such Person (the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP), (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit, letters of guaranty and similar
instruments supporting Indebtedness, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all net
obligations with respect to Hedging Agreements, and (1) all synthetic lease
obligations (the monetary obligation of a Person under (i) a so-called
synthetic, off-balance sheet or tax retention lease, or (ii) an agreement for
the use or possession of property creating obligations that

 

4

--------------------------------------------------------------------------------


 

do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment)) and all obligations with
respect to securitized assets, in each case whether contingent or otherwise. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement;
in each case (a) and (b) under either U.S. federal, state or foreign law.

 

“Interest Payment Date” of a Loan means the last day of each calendar quarter.

 

“Loan” means an extension of credit by the Bank to the Company under Article II,
made under the Existing Agreement and continued under this Agreement.

 

“Loan Documents” means this Agreement and all other documents delivered to the
Bank in connection herewith.

 

“Long Term Fixed Rate” means 2.50% per annum.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on any of (a) the business, assets, operations, prospects or
condition, financial or otherwise, of the Company or the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company to perform any of
its obligations under any Loan Document to which it is party; (c) the legality,
validity, binding effect or enforceability of any Loan Document.

 

“Material Indebtedness” means any Indebtedness or Contractual Obligation (other
than in respect of Hedging Agreements) when due (whether by schedule maturity,
requirement prepayment, acceleration, demand or otherwise) the outstanding
amount of which at the time of such default is not less than $25,000,000 or the
Equivalent Amount in other currencies.

 

“Multicurrency Credit Agreement” means the Credit Agreement (Multicurrency)
dated as of October 30, 2000 between the Company and the Bank. References herein
to the Multicurrency Credit Agreement shall mean such credit agreement as in
effect from time to time, including at any time after any amendment thereto made
in accordance with the terms thereof and if such credit agreement or the
commitment to extend credit

 

5

--------------------------------------------------------------------------------


 

thereunder shall have terminated or expired, shall mean such credit agreement as
in effect immediately prior to such termination or expiration.

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Company to the Bank or any
Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising.

 

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.

 

“Pension Plan” means a pension plan, as defined in Section 3(2) of ERISA,
subject to Title IV of ERISA, which the Company or any ERISA Affiliate sponsors
or maintains, or to which the Company or any ERISA Affiliate makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan, as described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years; but excluding in all
cases any Multiemployer Plan.  “Multiemployer Plan” means a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Reference Rate” shall have the meaning provided in Section 2.06(c).

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
United States Bankruptcy Code (11 U.S.C. §101 et seq.); (ii) the present fair
saleable value of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (iii) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(iv) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (v) such Person is not engaged in business or a
transaction, and is not about to engage in

 

6

--------------------------------------------------------------------------------


 

business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

 

“Subsidiary” means any subsidiary of the Company.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.

 

“Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to any such Hedging Agreement, (a) for any date on or
after the date any such Hedging Agreement has been closed out and the
termination value determined in accordance therewith, such termination value,
and (b) for any date prior to the date referenced in clause (a), the amount
determined as the mark-to-market value for such Hedging Agreement, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Hedging Agreement (which may include the Bank).

 

“Taxes” means any and all present or future taxes, levies, assessments, imposts,
duties, deductions, deposits, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Bank, taxes
imposed on or measured by its net income by the jurisdiction (or any political
subdivision thereof) under the laws of which the Bank is organized or maintains
a lending office.

 

“Termination Date” means November 17, 2010.

 

“Third Restatement Date” means the date on which all conditions precedent set
forth in Section 4.01 are satisfied or waived by the Bank.

 

“Unfriendly Acquisition” means any Acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired.

 

“Unfunded Pension Liability” means, the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

“Yen” means the lawful money of Japan.

 

1.02         Other Definitional Provisions.

 

(a)           Unless otherwise specified herein or therein, all terms defined in
this Agreement shall have the defined meanings when used in any certificate or
other document made or delivered pursuant hereto.  Terms (including
uncapitalized terms) not otherwise defined herein

 

7

--------------------------------------------------------------------------------


 

or in the Multicurrency Credit Agreement and that are defined in the California
Uniform Commercial Code shall have the meanings therein described.

 

(b)           Whenever any provision of the Multicurrency Credit Agreement is
referred to or incorporated by reference into this Agreement (i) all related
defined terms shall also be deemed incorporated herein by reference, and
(ii) unless the context clearly otherwise requires, all references to the
following terms shall have the following meaning:

 

(i)            “this Agreement,” “herein,” “hereof,” “hereunder,” and words of
similar meaning shall be deemed to be references to this Agreement.

 

(ii)           “Credit Documents” or Credit Document” shall be deemed to be a
reference to Loan Documents or Loan Document.

 

(iii)          “Credits,” “Credit,” “Loans,” or “Loan” shall be deemed to be a
reference to Loans or Loan, as the context may require.

 

(iv)          “Notices,” “certificates” and other communications shall be deemed
to be references to notices, certificates, and other communications under this
Agreement and the Multicurrency Credit Agreement.

 

(v)           “Agent”, “Banks”, “Bank” and “Majority Banks” shall be deemed
references to the Bank.

 

1.03         Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof and hereunder,”
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, and Exhibits shall be construed to refer to
Articles and Sections of, and Exhibits to, this Agreement, (e) references to any
statute or regulation includes all applicable regulations and all amendments or
replacements thereto, and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including all securities,
accounts and contract rights.  This Agreement and other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are cumulative
and shall each be performed in accordance with their terms.  Unless otherwise
expressly provided, any reference to any action of the Bank by way of consent,
approval or waiver shall be deemed modified by the phrase “in its sole
discretion.” This Agreement and the other Loan Documents are the result of
negotiations among

 

8

--------------------------------------------------------------------------------


 

and have been reviewed by counsel to the Bank and the Company, and are the
products of such parties.  Accordingly, this Agreement and the other Loan
Documents shall not be construed against the Bank merely because of its
involvement in their preparation.

 

1.04         Accounting Terms, GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Bank that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Bank requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  References herein to “fiscal year”
and “fiscal quarter” refer to such fiscal periods of the Company.

 

ARTICLE II.

 

THE CREDIT

 

2.01         Amount and Terms of Commitment.  The Bank, on the terms and
conditions set forth herein, made loans in Yen to the Company (each such loan, a
“Loan”) from time to time during the period from the Closing Date to
September 30, 1995 in an aggregate amount of Yen 2,408,750,000 (the
“Commitment”). Amounts borrowed as Loans which are repaid or prepaid by the
Company may not be reborrowed.

 

2.02         Loan Accounts.  The Loans made by the Bank were and shall be
evidenced by one or more loan accounts or records maintained by the Bank in the
ordinary course of business.  The loan accounts or records maintained by the
Bank shall be rebuttable presumptive evidence of the amount of the Loans made by
the Bank to the Company and the interest and payments thereon.  Any failure so
to record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Loans.

 

2.03         Conversion to Fixed Rate Loan.  On and as of the Third Restatement
Date, all Loans outstanding on such date shall commence accruing interest on the
full principal amount thereof at the Long Term Fixed Rate, and shall thereafter
accrue interest at such rate until repaid, subject to the other terms and
provisions hereof.  Such Loans shall thereafter comprise a single Loan, subject
to repayment in accordance with the terms and provisions hereof.

 

2.04         Optional Prepayments.  Subject to Section 3.04, the Company may, at
any time or from time to time, upon not less than five Business Days’
irrevocable notice to the Bank, prepay the Loan in whole or in part, in Yen in a
minimum amount which is the Equivalent Amount (determined as of the date the
Bank receives the notice of prepayment) of $1,000,000 (or any whole multiple of
$1,000,000 in excess thereof) in Yen.  Such notice of prepayment shall specify
the date and amount of such prepayment.  The Company shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein,

 

9

--------------------------------------------------------------------------------


 

together with accrued interest to each such date on the amount prepaid and any
amounts required pursuant to Section 3.04.

 

2.05         Repayment.  The Company shall repay the principal amount of the
Loan on the Termination Date.

 

2.06         Interest.

 

(a)           From and after the Third Restatement Date, the Loan shall bear
interest on its outstanding principal amount at a rate per annum equal to the
Long Term Fixed Rate.

 

(b)           Interest on the Loan shall be paid in arrears on each Interest
Payment Date and on the Termination Date.  Interest shall also be paid on the
date of any prepayment of Loans under Section 2.04 for the portion of the Loan
so prepaid and upon payment (including prepayment) in full thereof and, during
the existence of any Event of Default, interest shall be paid on demand.

 

(c)           Notwithstanding subsection (a) of this Section, while any Event of
Default exists or after acceleration, the Company shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
principal amount of each outstanding Loan at a rate per annum which is the
greater of (i) the sum of two percentage points plus the interest rates
applicable to such Loan or (ii) the sum of two percentage points plus the
Reference Rate. “Reference Rate” means the rate of interest in effect for such
day as publicly announced from time to time by the Bank’s branches in Japan as
the Bank’s “reference rate” for Yen loans. (The “reference rate” is a rate set
by the Bank based upon various factors including the Bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.) Any change in the reference rate announced by the Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

(d)           Anything herein to the contrary notwithstanding, the obligations
of the Company to the Bank hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Bank would be contrary to the provisions of any
law applicable to the Bank limiting the highest rate of interest that may be
lawfully contracted for, charged or received by the Bank, and in such event the
Company shall pay the Bank interest at the highest rate permitted by applicable
law.

 

2.07         Computation of Fees and Interest.

 

(a)           All computations of interest and fees shall be made on the basis
of a 360-day year and actual days elapsed (which results in more interest being
paid than if computed on the basis of a 365-day year).  Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

 

(b)           Each determination of an interest rate by the Bank shall be
conclusive and binding on the Company in the absence of manifest error.

 

10

--------------------------------------------------------------------------------


 

2.08         Payments by the Company.

 

(a)           All payments to be made by the Company shall be made without
set-off, recoupment, counterclaim, condition or deduction.  Except as otherwise
expressly provided herein, all payments by the Company shall be made to the Bank
at the Bank’s Payment Office and shall be made in Yen with respect to principal
and interest and in Dollars in all other cases and in immediately available
funds, no later than 10:00 a.m. (San Francisco, California time) on the dates
specified herein.  Any payment received by the Bank later than 10:00 a.m. (San
Francisco, California time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)           Whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)           Any and all payments by the Company to the Bank under this
Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for, any and all present or future Taxes.

 

(b)           In addition, the Company agrees to pay all Other Taxes.

 

(c)           The Company shall indemnify and hold the Bank harmless for the
full amount of Taxes, Other Taxes and Further Taxes in the amount that the Bank
specifies as necessary to preserve the after-tax yield the Bank would have
received if such Taxes, Other Taxes or Further Taxes had not been imposed, and
any liability (including penalties, interest, additions to tax and expenses)
arising therefrom or with respect thereto, whether or not such Taxes, Other
Taxes or Further Taxes were correctly or legally asserted.  Payment under this
indemnification shall be made within thirty (30) days from the date the Bank
makes written demand therefor,

 

(d)           If the Company is required by law to deduct or withhold any Taxes,
Other Taxes or Further Taxes from or in respect of any sum payable hereunder to
the Bank, then:

 

(i)            the sum payable shall be increased as may be necessary so that
after making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
Bank receives and retains an amount equal to the sum it would have received and
retained had no such deductions or withholdings been made;

 

(ii)           the Company shall make such deductions and withholdings;

 

11

--------------------------------------------------------------------------------


 

(iii)          the Company shall pay the full amount deducted or withheld to the
relevant taxation authority or other authority in accordance with applicable
law; and

 

(iv)          the Company shall also pay to the Bank at the time interest is
paid, all additional amounts which the Bank specifies as necessary to preserve
the after-tax yield the Bank would have received if such Taxes, Other Taxes or
Further Taxes had not been imposed.

 

(e)           Within thirty (30) days after the date of any payment by the
Company of Taxes, Other Taxes or Further Taxes, the Company shall furnish to the
Bank the original or a certified copy of a receipt evidencing payment thereof,
or other evidence of payment satisfactory to the Bank.

 

3.02         Illegality.

 

(a)           If the Bank shall determine that (i) the introduction of any
Requirement of Law or any change in or in the interpretation or administration
thereof has made it unlawful, or that any central bank or other Governmental
Authority has asserted that it is unlawful, for the Bank to make or extend any
Loan, or (ii) any order, judgment or decree of any Governmental Authority or
arbitrator purports by its terms to enjoin or restrain the Bank from making or
extending any Loan, then, on notice thereof by the Bank to the Company, the
obligation of the Bank to make or extend such Loan shall be suspended until the
Bank shall have notified the Company that the circumstances giving rise to such
determination no longer exists.

 

(b)           If the Bank shall determine that that it is unlawful to maintain
any Loan, the Company shall prepay in full all such Loans then outstanding,
together with interest accrued thereon, either on the next Interest Payment Date
if the Bank may lawfully continue to maintain such Loans to such day or
immediately, if the Bank may not lawfully continue to maintain such Loans,
together with any amounts required to be paid in connection therewith pursuant
to Section 3.04.

 

3.03         Increased Costs and Reduction of Return.

 

(a)           If the Bank shall determine that, due to either (i) the
introduction of or any change (including any change by way of imposition of or
increase in reserve requirements included in the Reserve Percentage) in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any
Loans, then the Company shall be liable for, and shall from time to time, upon
demand therefor by the Bank, pay to the Bank, additional amounts as are
sufficient to compensate it for such increased costs.

 

(b)           If the Bank shall have determined that the introduction of any
applicable law, rule, regulation or guideline regarding capital adequacy, or any
change therein or any change in the interpretation or administration thereof by
any central bank or other Governmental Authority charged with the interpretation
or administration thereof, or compliance by the Bank or any corporation
controlling the Bank, with any request, guideline or directive regarding capital
adequacy (whether or not having the force of law) of any such central bank or
other authority,

 

12

--------------------------------------------------------------------------------


 

affects or would affect the amount of capital required or expected to be
maintained by the Bank or any corporation controlling the Bank, and the Bank
(taking into consideration the Bank’s or such corporation’s policies with
respect to capital adequacy and the Bank’s desired return on capital) determines
that the amount of such capital is increased as a consequence of the Bank’s
obligation under this Agreement, then, upon demand of the Bank, the Company
shall immediately pay to the Bank, from time to time as specified by the Bank,
additional amounts sufficient to compensate the Bank for such increase.

 

3.04         Prepayment Fee.  The Company shall pay a prepayment fee in
connection with any prepayment of all or any portion of the Loan, as follows.

 

(a)           The prepayment fee will be the sum of fees calculated separately
for each Prepaid Installment, as follows:

 

(i)            The Bank will first determine the amount of interest which would
have accrued each month for the Prepaid Installment had it remained outstanding
until the Termination Date, using the interest rate applicable to the Prepaid
Installment under this Agreement.

 

(ii)           The Bank will then subtract from each monthly interest amount
determined in (i), above, the amount of interest which would accrue for that
Prepaid Installment if it were reinvested from the date of prepayment through
the Termination Date, using the Treasury Rate.

 

(iii)          If (i) minus (ii) for the Prepaid Installment is greater than
zero, the Bank will discount the monthly differences to the date of prepayment
by the Treasury Rate.  The Bank will then add together all of the discounted
monthly differences for the Prepaid Installment.

 

(b)           The following definitions will apply to the calculation of the
prepayment fee:

 

(i)            “Prepaid Installment” means the amount of the prepaid principal.

 

(ii)           “Treasury Rate” means the interest rate yield for U.S. Government
Treasury Securities which the Bank determines could be obtained by reinvesting a
specified Prepaid Installment in such securities from the date of prepayment
through the Termination Date.  The Bank may adjust the Treasury Rate to reflect
the compounding, accrual basis, or other costs of the prepaid amount.  Each of
the rates is the Bank’s estimate only and the Bank is under no obligation to
actually reinvest any prepayment.  The rates will be based on information from
either the Telerate or Reuters information services, The Wall Street Journal, or
other information sources the Bank deems appropriate.

 

3.05         Certificates of Bank.  In connection with any claim for
reimbursement or compensation pursuant to this Article III, the Bank will
deliver to the Company a certificate setting forth in reasonable detail the
amount owing to the Bank hereunder and such certificate shall be conclusive and
binding on the Company in the absence of manifest error.

 

13

--------------------------------------------------------------------------------


 

3.06         Survival.  The agreements and obligations of the Company in this
Article III shall survive the payment of all other Obligations.

 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

4.01         Conditions of Effectiveness of Agreement.  The effectiveness of
this third amended and restated Agreement is subject to the condition that the
Bank shall have received all of the following, in form and substance
satisfactory to the Bank:

 

(a)           Agreement.  This Agreement executed by each party hereto.

 

(b)           Resolutions; Incumbency.

 

(i)            Copies of the resolutions of the board of directors of the
Company authorizing the transactions contemplated hereby, certified as of the
Third Restatement Date by the Secretary or an Assistant Secretary of the
Company; and

 

(ii)           A certificate of the Secretary or Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform, as applicable, this Agreement, and
all other Loan Documents to be delivered by it hereunder.

 

(c)           Certificate.  A certificate signed by a Responsible Officer, dated
as of the Third Restatement Date, stating that:

 

(i)            The representations and warranties contained in Article V are
true and correct on and as of such date, as though made on and as of such date;

 

(ii)           No Default or Event of Default exists or would result from the
execution and performance by the Company of this Agreement; and

 

(iii)          Except as disclosed in the Company’s 10-K Form for fiscal 2006,
there has occurred since May 28, 2006, no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(d)           Accrued Interest; Breakage.  Payment by the Company of (i) all
accrued and outstanding interest on the Loans as of the Third Restatement Date,
and (ii) any amount that would be payable under Section 3.04 of the Existing
Agreement, assuming the conversion of the Loans pursuant to Section 2.03 hereof
were a prepayment of such Loans on the Third Restatement Date.

 

(e)           Fees and Expenses.  Payment by the Company of the reasonable fees
and expenses of the Bank’s external counsel, to the extent invoiced on or before
the Third Restatement Date.

 

14

--------------------------------------------------------------------------------


 

(f)            Other Documents.  Such other approvals, opinions, documents or
materials as the Bank may request.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Bank as of the Third Restatement Date
that:

 

5.01         The Multicurrency Credit Agreement.  All representations and
warranties in Article V of the Multicurrency Credit Agreement are true and
correct and no Default or Event of Default exists under this Agreement or the
Multicurrency Agreement.  All references in such Article V to “this Agreement”,
“Default” and “Event of Default” shall be deemed to include references to this
Agreement, a Default, and an Event of Default under and as defined by this
Agreement as well as references to Default and an Event of Default under and as
defined by the Multicurrency Credit Agreement.

 

5.02         Use of Proceeds.  The Loans and the proceeds thereof were used by
the Company solely for the purposes set forth in and in compliance with
Section 6.02.

 

5.03         Regulated Entities.  Neither the Company nor any Subsidiary is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

 

ARTICLE VI.

 

COVENANTS

 

So long as any Loan or other Obligation shall remain unpaid or unsatisfied,
unless the Bank waives compliance in writing:

 

6.01         The Multicurrency Credit Agreement.  The Company shall comply with
all of its affirmative and negative covenants under Article VI of the
Multicurrency Credit Agreement.  For purposes of this covenant, all references
in said Article VI to “this Agreement”, “Default”, and “Event of Default” shall
be deemed to include references to this Agreement, a Default, and an Event of
Default under and as defined by this Agreement as well as references to a
Default and an Event of Default under and as defined by the Multicurrency Credit
Agreement.  The Company shall deliver to the Bank a copy of each notice,
instrument, document, and other communication (whether in writing or in another
form) required to be delivered by the Company to the Agent and/or any Bank under
the Multicurrency Credit Agreement, such delivery to occur concurrently with
each delivery thereof under the Multicurrency Credit Agreement.

 

6.02         Use of Proceeds.

 

(a)           The Company shall use the Loans and the proceeds thereof solely
for working capital, ordinary course operational and trade finance purposes and
in compliance with any restrictions set forth in any other applicable Loan
Documents.  No part of the proceeds of any Loan will be used, (a) whether
directly or indirectly, and whether immediately, incidentally

 

15

--------------------------------------------------------------------------------


 

or ultimately, (i) to purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock or to refund
Indebtedness originally incurred for such purpose or (ii) for any purpose which
entails a violation of, or which is inconsistent with, the provisions of the
regulations of the Board of Governors of the Federal Reserve System, including,
without limitation, Regulations G, T, U or X thereof, or (b) directly or through
any Subsidiary, to finance any Unfriendly Acquisition.

 

ARTICLE VII.

 

[Reserved]

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

8.01         Event of Default.  Any of the following events shall constitute an
“Event of Default”:

 

(a)           Non-Payment.  The Company shall fail to pay as and when due any
amount of principal payable hereunder or pursuant to any other Loan Document
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise; or

 

(b)           Non-Payment of Interest, Fees and Other Amounts.  The Company
shall fail to pay any interest on any of the Loans or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five (5) Business Days; or

 

(c)           Representation or Warranty.  Any representation or warranty made
or deemed made by or on behalf of the Company or any Subsidiary in or in
connection with any Loan Document or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any Loan Document, shall prove to have been incorrect or misleading
in any material respect when made or deemed made; or

 

(d)           Breach of Certain Covenants, Conditions and Obligations.  The
Company shall fail to observe or perform any covenant, condition or agreement
contained in Section 6.01(b)(i), 6.01(b)(ii), subsections (a) or (j) of
Section 6.03 or Section 6.04 of the Multicurrency Credit Agreement. or

 

(e)           Other Defaults.  The Company shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clauses (a), (b), (c), or (d) of this
Section), and such failure shall continue unremedied for a period of thirty (30)
days after the earlier of (i) the date upon which the Company knew or should
have known of such failure or (ii) the date upon which written notice thereof
has been given to the Company by the Bank; or

 

16

--------------------------------------------------------------------------------


 

(f)            Cross-Default.  The Company (i) fails to make any payment in
respect of any Indebtedness or Contractual Obligation (other than in respect of
Hedging Agreements) when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) the outstanding amount of which
at the time of such default is not less than $25,000,000 or the Equivalent
Amount in other currencies (“Material Indebtedness”); or (ii) there occurs under
any Hedging Agreement an Early Termination Date resulting from (1) any event of
default under such Hedging Agreement as to which the Company or any of its
Subsidiaries is the Defaulting Party or (2) any Termination Event as to which
the Company or any of its Subsidiaries is an Affected Party, and, in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than $25,000,000 (for purposes of this clause (f), the
terms “Early Termination Date,” “Defaulting Party,” “Termination Event,” and
“Affected Party” shall have the meanings assigned to them in the relevant
Hedging Agreement, it being understood that such definitions contemplate Hedging
Agreements documented on International Swaps and Derivatives Association
(“ISDA”) standard forms; if such Hedging Agreement is not documented on an ISDA
standard form, such terms shall be given similar or analogous meanings as used
in such non-ISDA standard agreements); or

 

(g)           Other Cross-Defaults.  The Company or any Subsidiary shall default
in any obligation or any other event shall occur or condition exist under any
agreement or instrument relating to any Material Indebtedness if the effect of
such default or condition is to cause, or to permit the holders or beneficiaries
of such Material Indebtedness to cause, with the giving of notice if required,
such Material Indebtedness to be declared to be due and payable prior to its
stated maturity; or

 

(h)           Involuntary Proceedings.  Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any of its Subsidiaries or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s or any of its Subsidiaries’
assets and any such proceedings or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; or

 

(i)            Bankruptcy or Insolvency.  The Company or any of its Subsidiaries
(i) voluntarily ceases to conduct its business in the ordinary course
substantially as it is conducted on the date hereof, (ii) commences any
Insolvency Proceeding or files any petition or answer in any Insolvency
Proceeding; (iii) acquiesces in the appointment of a receiver, trustee,
custodian or liquidator for itself or a substantial portion of its property,
assets or business or effects a plan or other arrangement with its creditors;
(iv) admits the material allegations of a petition filed against it in any
Insolvency Proceeding; or (v) takes any action to effectuate any of the
foregoing; or

 

(j)            Solvency.  The Company or any Subsidiary ceases to be Solvent or
shall become unable, admit in writing its inability or fail generally, to pay
its debts as they become due subject to applicable grace periods, if any,
whether at stated maturity or otherwise; or

 

(k)           Monetary Judgments.  One or more judgments, orders or decrees
shall be entered against the Company or any of its Subsidiaries, or the Company
or any of its Subsidiaries shall enter into any settlement agreement or
arrangement in lieu of any of the foregoing,

 

17

--------------------------------------------------------------------------------


 

involving (A) in the aggregate (as to the Company and its Subsidiaries together)
an aggregate liability (not fully paid by insurance or fully covered by
insurance pursuant to a policy as to which the insurer is not an Affiliate of
the Company and has not contested coverage) of $5,000,000 or more and the same
shall remain unvacated, unstayed and unsatisfied for a period of thirty (30)
days after the entry thereof; or (B) in the aggregate (as to the Company and its
Subsidiaries together) an aggregate liability (not fully paid by or fully
covered by insurance as to which the insurer is not an Affiliate of the Company
and has not contested coverage) of $60,000,000 or more, and the same shall
remain unvacated and unstayed pending appeal for a period of ten (10) days after
the entry thereof; or

 

(l)            Non-Monetary Judgments.  Any nonmonetary judgment, order or
decree shall be rendered against the Company or any of its Subsidiaries which
does or could be expected to cause a Material Adverse Effect, and either
(A) enforcement proceedings shall have been commenced by any Person upon such
judgment or order or (B) there shall be any period of ten (10) consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(m)          ERISA.  (i) An ERISA Event occurs that, in the opinion of the Bank,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; (ii) the
aggregate amount of Unfunded Pension Liability among all Pension Plans at any
time exceeds five percent (5%) of the Company’s consolidated net worth; or
(iii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of five percent (5%) of the Company’s
consolidated net worth; or

 

(n)           Change in Control.  A Change in Control shall occur; or

 

(o)           Adverse Change.  A Material Adverse Effect shall occur; or

 

(p)           Licenses and Permits.  Any Governmental Agency shall revoke or
fail to renew or extend any license or permit that is reasonably material to the
conduct of the business of the Company or any of its Subsidiaries if, in the
opinion of the Bank, the consequence thereof, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect; or

 

(q)           Multicurrency Credit Agreement.  There occurs an event which is
(or, after termination thereof, would have been) an Event of Default under the
Multicurrency Credit Agreement, which event is not an Event of Default under any
of the foregoing subsections; or

 

(r)            Loan Documents.  Any of the Loan Documents shall for any reason
be revoked or invalidated, or otherwise not be in full force and effect, or the
Company or any of its Subsidiaries shall contest or deny in any manner its
liabilities thereunder or the validity or enforceability thereof.

 

8.02         Remedies.  If any Event of Default occurs, the Bank may:

 

18

--------------------------------------------------------------------------------


 

(a)           Declare its commitment to make or continue Loans to be terminated,
whereupon such commitment shall be terminated;

 

(b)           Declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company; and

 

(c)           Exercise all rights and remedies available to it under the Loan
Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in subsection
(h) or (i) of Section 8.01 (in the case of subsection (h) upon the expiration of
the 60-day period mentioned therein), the obligation of the Bank to make and/or
continue Loans shall automatically terminate and the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of the Bank.

 

8.03         Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

 

ARTICLE IX.

 

MISCELLANEOUS

 

9.01         Obligations of the Bank.  The Bank shall not be obligated to issue
any further credits, or in any other manner to extend any other financial
accommodation to the Company or any of its Subsidiaries, other than as set forth
in a writing signed by the Bank.

 

9.02         [Reserved.]

 

9.03         Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document and no consent with respect to any
departure by the Company therefrom, shall be effective unless the same shall be
in writing and signed by the Bank (and the Company in cases other than waivers),
and any such amendment, waiver, or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

9.04         Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party designated
herein; or to such other address, facsimile number or electronic mail address as
shall be designated by such party in a notice to the other party.  All notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the

 

19

--------------------------------------------------------------------------------


 

telephone number specified for notices to the applicable party designated
herein, or to such other telephone number as shall be designated by such party
in a notice to the other party.  All such notices and other communications shall
be deemed to be given or made upon the earlier to occur of (i) actual receipt by
the relevant party hereto and (ii) (A) if delivered by hand or by courier, when
signed for by or on behalf of the relevant party hereto; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Bank pursuant to Article II shall not be
effective until actually received by the Bank.  In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Company and the Bank.  The Bank may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

(c)           Limited Use of Electronic Mail.  Electronic mail and Internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

 

(d)           Reliance by Bank.  The Bank shall be entitled to rely and act upon
any notices (including telephonic notices) purportedly given by or on behalf of
the Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Company shall indemnify the Bank, its
Affiliates, and their respective officers, directors, employees, agents and
attorneys-in-fact from all losses, costs, expenses and liabilities resulting
from the reliance by such Person on each notice purportedly given by or on
behalf of the Company.  All telephonic notices to and other communications with
the Bank may be recorded by the Bank, and the Company hereby consents to such
recording.

 

If to the Company:

 

National Semiconductor Corporation

2900 Semiconductor Dr.

MS G2-330 (Treasury)

Santa Clara, CA 95051

Attn: Treasurer

Facsimile: (408) 736-1857

Email:  lieh.oung@nsc.com

 

20

--------------------------------------------------------------------------------


 

With a copy to:

 

National Semiconductor Corporation
2900 Semiconductor Dr.
MS G3-135
Santa Clara, CA 95051
Attn: General Counsel
Facsimile: (408) 733-0293
Email: john.clark@nsc.com

 

 

 

If to the Bank:

 

Bank of America, N.A.
600 Montgomery Street, 13th Floor
San Francisco, CA 94111
Attention:      Lee Merkle-Raymond, Managing Director
Facsimile: (415) 627-2323
Email: lee.merkle-raymond@bofasecurities.com

 

9.05         No Waiver; Cumulative Remedies.

 

(a)           No failure or delay by the Bank in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Bank hereunder are cumulative and are not exclusive of any rights or
remedies that it would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Company therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Bank may have had notice or knowledge of such
Default at the time:

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Bank.

 

9.06         Attorney Costs, Expenses and Taxes.  The Company agrees

 

(a)           to pay or reimburse the Bank for all costs and expenses incurred
in connection with the development, preparation, negotiation and execution of
this Agreement and the other Loan Documents and any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and

 

(b)           to pay or reimburse the Bank for all costs and expenses incurred
in connection with the enforcement, attempted enforcement, or preservation of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any Insolvency Proceeding), including all Attorney Costs.  The

 

21

--------------------------------------------------------------------------------


 

foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Bank and the cost of independent public
accountants and other outside experts retained by the Bank.  All amounts due
under this Section 9.06 shall be payable within ten Business Days after demand
therefor.  The agreements in this Section shall survive the termination of the
Commitment and repayment, satisfaction or discharge of all other Obligations.

 

9.07         Indemnification by the Company.  Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold
harmless the Bank, its Affiliates, and their respective directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitment, any Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. Each Indemnitee
will use reasonable efforts to provide the Company with reasonable notice with
respect to any claims of Indemnified Liabilities provided that any failure or
delay in giving any such information or notice shall not give rise to any
defense, right of setoff or counterclaim with respect to any indemnification by
the Company hereunder.  No Indemnitee shall have any liability for any indirect
or consequential damages relating to this Agreement or any other Loan Document
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date).  All amounts due under this Section 9.07
shall be payable within ten Business Days after demand therefor.  The agreements
in this Section shall survive the termination of the Commitment and the
repayment, satisfaction or discharge of all the other Obligations.

 

To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, any Loan or the use of the proceeds thereof.

 

22

--------------------------------------------------------------------------------


 

9.08         Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

9.09         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Bank and the Bank may not assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (c) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           The Bank may at any time assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of the Commitment, the Loans at the time owing to it) pursuant
to documentation acceptable to the Bank and the assignee.  From and after the
effective date specified in such documentation, such Eligible Assignee shall be
a party to this Agreement and, to the extent of the interest assigned by the
Bank, have the rights and obligations of the Bank under this Agreement, and the
Bank shall, to the extent of the interest so assigned, be released from its
obligations under this Agreement (and, in the case of an assignment of all of
the Bank’s rights and obligations under this Agreement, shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.03, 3.04, 9.06 and 9.07 with respect to facts and circumstances occurring
prior to the effective date of such assignment, and shall continue to have all
of the rights provided hereunder to the Bank).  Upon request, the Company (at
its expense) shall execute and deliver any other documents reasonably necessary
or appropriate to give effect to such assignment and to provide for the
administration of this Agreement after giving effect thereto.

 

(c)           The Bank may at any time, without the consent of, or notice to,
the Company, sell participations to any Person (other than a natural person or
the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Bank’s rights and/or obligations under
this Agreement (including all or a portion of its Commitment and/or the Loans);
provided that (i) the Bank’s obligations under this Agreement shall remain
unchanged, (ii) the Bank shall remain solely responsible to the Company for the
performance of such obligations and (iii) the Company shall continue to deal
solely and directly with the Bank in connection with the Bank’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
the Bank sells such a participation shall provide that the Bank shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any  provision of this Agreement; provided that such agreement or
instrument may provide that the Bank will not, without the consent of the
Participant, agree to any amendment,

 

23

--------------------------------------------------------------------------------


 

waiver or other modification that would (i) postpone any date upon which any
payment of money (other than a mandatory prepayment) is scheduled to be made to
such Participant, or (ii) reduce the principal, interest, fees or other amounts
payable to such Participant.  Subject to subsection (d) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.03 and 3.04 to the same extent as if it were the Bank and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.11 as though it were the Bank.

 

(d)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.03 than the Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Company’s prior written
consent.  A Participant that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
provide to the Bank such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from, or reduction of, U.S. withholding tax.

 

(e)           The Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under the Note,
if any) to secure obligations of the Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for the Bank as a party hereto.

 

(f)            As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means  (a) an Affiliate of the Bank; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Company
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) the Bank
or (b) an Affiliate of the Bank.

 

9.10         Confidentiality.  The Bank agrees to take and to cause its
Affiliates to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information identified as “confidential” or
“secret” by the Company and provided to it by any of the Company or any of its
Subsidiaries under this Agreement or any other Loan Document, and neither it nor
any of its Affiliates shall use any such information other than in connection
with or in enforcement of this Agreement and the other Loan Documents or in
connection with other business now or hereafter existing or contemplated with
any of the Company or any of its Subsidiaries; except to the extent such
information (i) was or becomes generally available to the

 

24

--------------------------------------------------------------------------------


 

public other than as a result of disclosure by the Bank, or (ii) was or becomes
available on a nonconfidential basis from a source other than the Company,
provided that such source is not bound by a confidentiality agreement with the
Company known to the Bank; provided, however, that the Bank may disclose such
information (A) at the request or pursuant to any requirement of any
Governmental Authority to which the Bank is subject or in connection with an
examination of the Bank by any such authority; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable Requirement of Law; (D) to the extent reasonably required in
connection with any litigation or proceeding to which the Bank or its Affiliates
may be party; (E) to the extent reasonably required in connection with the
exercise of any remedy hereunder or under any other Loan Document; (F) to the
Bank’s independent auditors and other professional advisors; (G) to any
Participant or Assignee, actual or potential, provided that such Person agrees
in writing to keep such information confidential to the same extent required of
the Bank hereunder; (H) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Company or any of
its Subsidiaries is party to or is deemed party with the Bank or such Affiliate;
and (I) to its Affiliates. If reasonable to do so under the circumstances, prior
to disclosing pursuant to clause (ii)(B) or clause (ii)(D) any information
identified by the Company as “confidential” or “secret,” the Bank subject to
such process, proceeding or litigation shall provide the Company with notice
thereof (so long as such notice does not otherwise violate any applicable
Requirement of Law).

 

9.11         Set-off.  Upon the occurrence and during the continuance of any
Event of Default, the Bank shall have the right, without prior notice to the
Company, (any such notice being expressly waived by the Company to the fullest
extent permitted by applicable law) to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Bank to or for the credit or the
account of the Company against any and all obligations of the Company now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not the Bank shall have made demand under this Agreement or any
other Loan Document and although such obligations may be unmatured.  The Bank
agrees promptly to notify the Company after any such set-off and application
made by the Bank, provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of the Bank
under this Section are in addition to the other rights and remedies (including
other rights of set-off and security interests) which the Bank may have.

 

9.12         Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Bank,
regardless of any investigation made by the Bank or on its behalf and
notwithstanding that the Bank may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

9.13         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

25

--------------------------------------------------------------------------------


 

9.14         Severability.  The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

9.15         Judgment Currency.

 

(a)           If any claim arising under or related to this Agreement or the
other Loan Documents or the Obligations or any part thereof is reduced to
judgment denominated in a Judgment Currency other than the Obligation Currency,
the judgment shall be for the greater of (i) the Equivalent Amount of the
Judgment Currency of the amount of the claim denominated in the Obligation
Currency included in the judgment, determined as of the date or dates the
Indebtedness related to such claim was loaned to or incurred by the Company, or
(ii) such Equivalent Amount determined as of the date of judgment.  The
Equivalent Amount of any Obligation Currency amount in any Judgment Currency
shall be calculated at the spot rate for the purchase of the Obligation Currency
with the Judgment Currency quoted by Bank in San Francisco, California, at
approximately 8:00 a.m.  on the date for determination specified above.  For
purposes of this Section:

 

(i)            “Judgment Currency” means the currency in which any judgment on
any claim arising under or related to this Agreement is denominated.

 

(ii)           “Obligation Currency” means the currency in which the claim is
denominated.

 

(b)           The Company shall indemnify the Bank against and hold Bank
harmless from all loss and damage resulting from any change in exchange rates
between the date any claim is reduced to judgment and the date of payment (or,
in the case of partial payments, the date of each partial payment) thereof by
the Company.  This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement, shall give
rise to a separate and independent cause of action, and shall continue in full
force and effect notwithstanding any judgment or order of a liquidated sum in
respect of an amount due hereunder or under any judgment or order.

 

(c)           For purposes of this Section 9.15, references to a “judgment”
shall be deemed to include any order or determination of an arbitration panel or
arbitrator.

 

9.16         Governing Law; Arbitration; Waiver of Jury Trial, Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

 

(b)           This Section concerns the resolution of any controversies or
claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to:  (i) this Agreement (including any renewals, extensions or modifications);
or (ii) any document related to this Agreement (collectively a “Claim”).  For
the purposes of this arbitration provision only, the term “parties” shall
include any

 

26

--------------------------------------------------------------------------------


 

parent corporation, subsidiary or affiliate of the Bank involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.

 

(c)           At the request of any party to this Agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”).  The Act will apply even though this Agreement
provides that it is governed by the law of a specified state.  The arbitration
will take place on an individual basis without resort to any form of class
action.

 

(d)           Arbitration proceedings will be determined in accordance with the
Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof (“AAA”), and the terms of this paragraph.  In the event of any
inconsistency, the terms of this Section shall control.  If AAA is unwilling or
unable to (i) serve as the provider of arbitration or (ii) enforce any provision
of this arbitration clause, any party to this Agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.

 

(e)           The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in clause (a) of this Section.  All Claims
shall be determined by one arbitrator; however, if Claims exceed $5,000,000,
upon the request of any party hereto, the Claims shall be decided by three
arbitrators.  All arbitration hearings shall commence within ninety (90) days of
the demand for arbitration and close within ninety (90) days of commencement and
the award of the arbitrator(s) shall be issued within thirty (30) days of the
close of the hearing.  However, the arbitrator(s), upon a showing of good cause,
may extend the commencement of the hearing for up to an additional sixty (60)
days.  The arbitrator(s) shall provide a concise written statement of reasons
for the award.  The arbitration award may be submitted to any court having
jurisdiction to be confirmed, judgment entered and enforced.

 

(f)            The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred.  For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.

 

(g)           This paragraph does not limit the right of any party to: 
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

 

(h)           The procedure described above will not apply if the Claim, at the
time of the proposed submission to arbitration, arises from or relates to an
obligation to the Bank secured by real property.  In this case, all of the
parties to this Agreement must consent to submission of

 

27

--------------------------------------------------------------------------------


 

the Claim to arbitration.  If all parties do not consent to arbitration, the
Claim will be resolved as follows:  The parties will designate a referee (or a
panel of referees) selected under the auspices of AAA in the same manner as
arbitrators are selected in AAA administered proceedings.  The designated
referee(s) will be appointed by a court as provided in California Code of Civil
Procedure Section 638 and the following related sections.  The referee (or
presiding referee of the panel) will be an active attorney or a retired judge. 
The award that results from the decision of the referee(s) will be entered as a
judgment in the court that appointed the referee, in accordance with the
provisions of California Code of Civil Procedure Sections 644 and 645.

 

(i)            The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.

 

(j)            BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND
VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
CLAIM. FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO
ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
SUCH CLAIM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.

 

9.17         USA Patriot Act Notice.  The Bank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow the Bank to identify the Company in accordance with the Act.

 

9.18         Entire Agreement.  This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding between the Company
and the Bank and supersedes all prior or contemporaneous agreements and
understandings of such persons, verbal or written, relating to the subject
matter hereof and thereof.

 

9.19         Inconsistency.  In the event that any term or provision of this
Agreement may conflict with any term or provision of any other Loan Document,
unless otherwise expressly provided in such other Loan Document, the term or
provision of this Agreement shall prevail.

 

9.20         No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and legal benefit of the Company, the Bank and the
Indemnified Persons, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

 

9.21         Effect of Amendment and Restatement.  This Agreement is intended to
completely amend, restate, and replace the Existing Agreement, without
novation.  The Company hereby acknowledges, certifies, and agrees that its
obligation to repay the Loans made by the Bank is not subject to any defense,
counterclaim, set-off, right of recoupment, abatement

 

28

--------------------------------------------------------------------------------


 

or other claim or determination and these Loans shall continue and constitute
Loans made to the Company under and subject to the terms and provisions of this
Agreement.

 

[remainder of this page intentionally left blank]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in San Francisco, California by their proper and duly
authorized officers as of the day and year first above written.

 

 

NATIONAL SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

/s/ Robert E. Debarr

 

Name:

Robert E. Debarr

 

Title:

Treasurer

 

 

 

 

 

By:

/s/ Lieh K. Oung

 

Name:

Lieh K. Oung

 

Title:

Assistant Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Lee A. Merkle-Raymond

 

Name:

Lee A. Merkle-Raymond

 

Title:

Managing Director

 

[SIGNATURE PAGE FOR THIRD AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------